355 U.S. 60 (1957)
PORET ET AL.
v.
SIGLER, WARDEN.
No. 268, Misc.
Supreme Court of United States.
Decided November 18, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
G. W. Gill and Gerard H. Schreiber for petitioners.
PER CURIAM.
The petition for writ of certiorari is granted and in view of the action of the Supreme Court of Louisiana on September 25, 1957, in Poret v. Sigler and Poret v. Louisiana, Nos. 269 and 270, Misc., O. T. 1957, certiorari denied this day [post, p. 879], the judgments heretofore entered are vacated, and the cause is remanded to the District Court for consideration of the application for habeas corpus. The stay heretofore entered is continued in effect until final disposition of the case in the District Court.